Judgment affirmed; no opinion.
*736Concur: Lewis, Ck. J., Desmond, Dye and Fuld, JJ. Conway, Froessel and Van Voorhis, JJ., dissent in part and vote to reverse the judgment insofar as it convicts defendant of subornation of perjury and vote to order a new trial upon the ground that under the charge of the court it became the law of the case that defendant could not be convicted unless the jury were convinced beyond a reasonable doubt that defendant caused Blumenthal to visit the attorneys’ offices, and that said attorneys aided in inducing or procuring Blumenthal to change his testimony and testify falsely at the trial; there being no corroboration of Blumenthal’s testimony concerning what occurred in the attorneys’ offices.